     4:18-cr-03150-JMG-CRZ Doc # 1 Filed: 10/17/18 Page 1 of 2 - Page ID # 1




                      IN THE UNITED STATES DISTRICT COURT                 SEAt:ED '
                          FOR THE DISTRICT OF NEBRASKA o,us.TSR. IDCITSTHICT COURT
                                                                      OF NElHV\SKA
UNITED STATES OF AMERICA,                                           2018 0C1 17 PH 5: 28
                                                                   , ~ j' I ( ( 0- -· ·,•
                    Plaintiff,                                     U •    IJL    1 1rlc     ~~tRK
                                                                                            '\I,.,-,



      vs.

SABAS RODRIGUEZ-CISNEROS, a/k/a
SABAS CISNEROS, a/k/a SABAS
CISNEROS RODRIGUEZ, a/k/a SABAS R.
CISNEROS RODRIGUEZ, a/k/a SABAS
CISNEROS-RODRIGUEZ, a/k/a SABAS
RODRIGUEZ, a/k/a SABAS RODRIGUEZ
                                                                  4:18CR3[,;:D
CISNEROS, a/k/a JORGE RODRIGUEZ
CISNEROS, a/k/a JORGE RODRIGUEZ-
                                                               INDICTMENT
CISNEROS, a/k/a JORGE MEDRANO, a/k/a
SABAS C. RODRIGUEZ, a/k/a JORGE
RODRIGUEZ, a/k/a JORGE CISNEROS,
a/k/a DELFINO RODRIGUEZ CISNEROS,
a/k/a DELFINO RODRIGUEZ-CISNEROS,
a/k/a DELFINO RODRIGUEZ, a/k/a
DELFINO CISNEROS, a/k/a ERNAN
BUSTOS, a/k/a ANTONIO RODRIGUEZ,
a/k/a JOSE CRUZ CISNEROS, JR., a/k/a
JOSE CRUZ RODRIGUEZ CISNEROS, a/k/a
JOSE CRUZ RODRIGUEZ-CISNEROS,

                    Defendant.


      The Grand Jury Charges:

                                         COUNT

      Beginning on or about October 1, 2016, and continuing to on or about March 31, 2018, in

the District of Nebraska and elsewhere, Defendant SABAS RODRIGUEZ-CISNEROS, a/k/a

SABAS CISNEROS, a/k/a SABAS CISNEROS RODRIGUEZ, a/k/a SABAS R. CISNEROS

RODRIGUEZ, a/k/a SABAS CISNEROS-RODRIGUEZ, a/k/a SABAS RODRIGUEZ, a/k/a

SABAS RODRIGUEZ CISNEROS, a/k/a JORGE MEDRANDO, SABAS C. RODRIGUEZ,

a/k/a JORGE RODRIGUEZ CISNEROS, a/k/a JORGE RODRIGUEZ-CISNEROS, a/k/a ,
     4:18-cr-03150-JMG-CRZ Doc # 1 Filed: 10/17/18 Page 2 of 2 - Page ID # 2




JORGE RODRIGUEZ, a/k/a JORGE CISNEROS, a/k/a DELFJNO RODRJGUEZ CISNEROS,

a/k/a DELFJNO RODRIGUEZ-CISNEROS, a/k/a.DELFINO RODRJGUEZ, a/k/a DELFINO

CISNEROS, a/k/a ERNAN BUSTOS, a/k/a ANTONIO RODRIGUEZ; a/k/a JOSE CRUZ

CISNEROS, JR., a/k/a JOSE CRUZ RODRIGUEZ CISNEROS, a/k/a JOSE CRUZ

RODRIGUEZ-CISNEROS did knowingly and intentionally combine, conspire, confederate, and

agree with other persons to distribute and possess with intent to distribute 50·grams or more of

methamphetamine (actual), its salts, isomers, and salts of its isomers, a Schedule II controlled

substance, 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance,

and fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 84l(a)(l) and 841(b)(l).

       In violation of Title 21, United States Code, Section 846.




                                                     A TRUE BILL.




                                                     FOREPERSON



       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
                .         .
pursuant to the rules of this Court.




                                                2
